Ethridge, J.
(dissenting). In my personal and private capacity (to borrow an expression from Attorney Wemmick in Dickens’ Great Expectations), and because of friendship for the family of the appellant, I am glad that my Brethren have found a way to relieve appellant from a conviction; but in my official and judicial capacity I cannot agree that the evidence is insufficent to warrant a jury in finding him guilty. As the sufficiency of the evidence is the only difference between the members of the court, I merely dissent to prevent the facts in this case being presented as a precedent in future cases.